MR. JUSTICE SHEEHY,
dissenting: -
We are faced here with a difficult public policy determination, whether courts should entertain claims based on these or similar facts. The District Court concluded that they should not, and I agree. The underlying public policy considerations are best evidenced by a review of two recent New York cases, Donohue v. Copiague Union Free School Dist. (1979), 391 N.E.2d 1352, 418 N.Y.S.2d 375, 47 N.Y.2d 440; and Hoffman v. Board of Ed. of City of N.Y. (1979), 400 N.E.2d 317, 424 N.Y.S.2d 376, 49 N.Y.2d 121.
Donohue involved a situation where a high school graduate sued a school district for alleged educational malprac*67tice and negligent breach of a constitutional duty to educate. Plaintiff had received a high school diploma despite being unable to comprehend written English on a level sufficient to enable him to complete an application for employment. There, the Court of Appeals of New York held first, that the constitutional claim must fail because no duty was ever intended to flow from the applicable constitutional provision to individual pupils. As to the educational malpractice claim, the unanimous court held that, although a complaint might on the pleadings state a cause of action within traditional notions of tort law, it violates public policy for the courts to interfere with the judgment of those responsible for the implementation of educational policies. The court went on to state that “this is not to say that there may never be gross violations of defined public policy which the courts would be obliged to recognize and correct.”
Hoffman involved a fact situation much more similar to the one at bar. A kindergarten student with a speech defect was tested and determined to be mentally retarded. (IQ 74.) Accordingly, he was placed in a class for children with Retarded Mental Development (CRMD), where he remained for the next twelve years. The original testing psychologist, unsure of his findings because of the student’s communicative problems, had recommended reevaluation within the first two years. Achievement tests, but no IQ tests, were administered regularly over those 12 years. In two of those years, Hoffman received a 90 percentile rating in reading readiness, but otherwise was considered to be making little progress.
At age 18, he transferred to an Occupational Training Center, where it was discovered that his IQ was actually 94. Since his training at the Center depended on his retarded status, Hoffman was forced to withdraw, and suit was brought against the Board of Education. The suit alleged negligence in the Board’s original assessment, in their failure to retest, and in their subsequent misclassification.
*68In a 4 to 3 decision, two of the dissenters having been in the majority in the Donohue case 6 months earlier, the Court reversed the lower court which had affirmed, as to liability, a $750,000 judgment for the plaintiff. The majority relied primarily on Donohue in stating that courts may not substitute their judgment “for the professional judgment of educators and government officials actually engaged in the complex and often delicate process of educating the many thousands of children in our schools.” The court also decided that even under these circumstances, there were no “gross violations of public policy.”
Similar reasoning is found in an earlier California case, Peter W. v San Francisco Unified School District (1976), 60 Cal.App.3d 814, 131 Cal.Rptr. 854. The California Court of Appeal was faced with a claim similar to that presented in Donohue. After a lengthy discussion of the duty of care involved, the court concluded: “To hold them to an actionable ‘duty of care,’ in the discharge of their academic functions, would expose them to the tort claims — real or imagined — of disaffected students and parents in countless numbers. They are already beset by social and financial problems which have gone to major litigation, but for which no permanent solution has yet appeared. (Citing cases.) The ultimate consequences, in terms of public time and money, would burden them — the society — beyond calculation.”
The same California court employed the same reasoning in disposing of a later case of alleged improper remedial training. In Smith v. Alameda Cty. Soc. Serv. Agency (1979), 90 Cal.App.3d 929, 153 Cal.Rptr. 712, one aspect of the plaintiff’s complaint against the school district was his negligent placement in classes for the mentally retarded under circumstances where the district allegedly knew or should have known that he was not retarded. After citing and distinguishing several cases that are also cited by appellant here, the court stated:
“None contains the slightest implication that a school dis*69trict may be held liable in money damages for negligently placing a student in mentally retarded classes.” 153 Cal.Rptr. at 719.
The most recent case our research has discovered is D. S. W. v. Fairbanks No. Star Bar. Sch. Dist. (Alaska 1981), 628 P.2d 554, wherein an action was brought to recover against a school district for negligent classification placement, or teaching of students suffering from dyslexia. Citing Peter W., Donohue, Hoffman, and Smith with approval, the Alaska Supreme Court went on to state the following, and I agree:
“In particular we think that the remedy of money damages is inappropriate as a remedy for one who has been a victim of errors made during his or her education. The level of success which might have been achieved had the mistakes not been made will, we believe, be necessarily incapable of assessment, rendering legal cause an imponderable which is beyond the ability of courts to deal with in a reasoned way.” 628 P.2d at 556.
Further, several United States Supreme Court cases have vitiated lower court decisions which found the unintended stigmatization from inaccurate assessment or placement to be an actionable constitution violation. A plaintiff seeking to allege deprivation of his liberty interest without due process of law on account of a special placement program should be required to plead and prove an untrue, derogatory publication which seriously stigmatized him in the community, coupled with an expulsion or exclusion comparable to a discharge of an employee. See Codd v. Velger (1977), 429 U.S. 624, 97 S.Ct. 882, 51 L.Ed.2d 92; Bishop v. Wood (1976), 426 U.S. 341, 96 S.Ct. 2074, 48 L.Ed.2d 684; Paul v. Davis (1976), 424 U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d. 405; also 45 Missouri Law Review 667, 696 (1980).
I would affirm the District Court.
MR. JUSTICE HARRISON:
I concur with the foregoing dissent. u